DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to amendment received on 04/26/2021.
Claims 1 – 14 and 17 – 20 are presented for examination.

Allowable Subject Matter
Claims 1 – 14 and 17 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claims 1 – 6, the prior art fails to show determining whether a battery event is occurring or has occurred; receiving, by the battery powered device, a user action recommendation configured to inform a user of a recommendation of an action to take regarding the battery from an electrochemical impedance spectroscopy analyzer (EISA) network via a communication connection in response to determining that a battery event is occurring or has occurred; and displaying the user action recommendation in a graphical user interface (GUI) of the battery powered 
As to claims 7 – 13, the prior art fails to determine whether a battery event is occurring or has occurred; receive a user action recommendation configured to inform a user of a recommendation of an action to take regarding the battery from the EISA network in response to determining that a battery event is occurring or has occurred; displaying the user action recommendation in a graphical user interface (GUI) on the display.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claims 14 and 17 – 20, the prior art fails to show determining a degree of similarity between the received EIS test results and historical EIS test results, wherein determining the degree of similarity between the received EIS test results and historical EIS test results comprises determining a degree of similarity between any of the test waveform, the waveform result, and the battery event in the test results and test waveforms, result waveforms and battery events in a battery use database of historical EIS test results and battery events; identifying a user action recommendation corresponding to an historical EIS test result determined to have a degree of similarity to the received EIS test results exceeding a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REENA AURORA/Primary Examiner, Art Unit 2858